Case: 4:14-cr-00152-AGF Doc. #: 1319 Filed: 03/05/21 Page: 1 of 3 PageID #: 7057




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

UNITED STATES OF AMERICA,                         )
                                                  )
               Plaintiff,                         )
                                                  )
       v.                                         )           No. 4:14-CR-152 AGF
                                                  )
CHARLES WOLFE,                                    )
                                                  )
               Defendant.                         )

                                MEMORANDUM AND ORDER

       This matter is before the Court on defendant’s motion for extension of time to file a § 2255

motion to vacate, set aside, or correct sentence. The motion will be denied.

         After a trial by jury, concluding on October 17, 2017, defendant was found guilty of the

following offenses: (1) conspiracy to distribute or possess with the intent to distribute controlled

substances and controlled substance analogues, in violation of 21 U.S.C. §§ 846, 841(a)(1),

841(b)(1)(C) and 813; (2) conspiracy to commit offenses against the United States, in violation of

21 U.S.C. § 371; and (3) conspiracy to launder money, in violation of 18 U.S.C. §§ 1956(h) and

1957. He was sentenced to one-hundred eighty-six (186) months’ imprisonment and three years’

supervised release on July 5, 2018.

       Defendant appealed his conviction and sentence to the Eighth Circuit Court of Appeals.

See United States v. Wolfe, Nos. 18-2535 and 18-2536 (8th Cir. 2019). The Court of Appeals

affirmed the judgment and conviction of the District Court. On February 14, 2020, defendant filed

a petition for writ of certiorari with the Supreme Court of the United States. Wolfe v. United States,

No. 19-7737 (2020). Defendant’s petition for writ of certiorari was denied on March 23, 2020.


                                                  1
Case: 4:14-cr-00152-AGF Doc. #: 1319 Filed: 03/05/21 Page: 2 of 3 PageID #: 7058




       In the instant motion before the Court, defendant seeks an extension of time to file his

motion to vacate his conviction and sentence, brought pursuant to 28 U.S.C. § 2255. The one-year

limitation period for filing a § 2255 begins to run on the date on which the judgment challenged

becomes final.

       In this case, the judgment became final on the date his petition for writ of certiorari was

denied by the Supreme Court of the United States. See Campa-Fabela v. United States, 339 F.3d

993 (8th Cir. 2003). Thus, defendant’s statute of limitations to file his motion to vacate will expire

on or about March 23, 2021.

       Defendant placed his motion for extension of time in the prison mailing system on or about

February 21, 2021. Thus, at the time he wrote his motion, his statute of limitations had not yet

expired. Additionally, as of today’s date, defendant still has eighteen (18) days to file his motion

to vacate.

       Defendant has not stated how much of an extension of time he is seeking in which to file

his motion to vacate. And, defendant did not submit a proposed § 2255 motion along with his

motion for extension. Moreover, the motion for extension does not contain any allegations

sufficient to support a claim under § 2255.

       A motion for extension of time to file a § 2255 motion is not a justiciable “case” or

“controversy” within the meaning of Article III of the United States Constitution. Green v. United

States, 260 F.3d 78, 82 (2nd Cir. 2001) (citing United States v. Leon, 203 F.3d 162, 164 (2nd Cir.

2000)). Consequently, a District Court does not have subject jurisdiction over such motions and

they must be dismissed. However, a motion for extension of time may be construed to be a § 2255

motion if it “contains allegations sufficient to support a claim under section 2255 . . .” Id. at 83.


                                                  2
Case: 4:14-cr-00152-AGF Doc. #: 1319 Filed: 03/05/21 Page: 3 of 3 PageID #: 7059




Therefore, before dismissing a motion for extension of time, a district court should first view the

motion liberally and determine whether it may be construed as a § 2255 motion. Id.

       Defendant’s motion for extension of time does not contain any allegations sufficient to

support a claim under § 2255. As a result, it must be denied and dismissed.1

       Accordingly,

       IT IS HEREBY ORDERED that defendant’s motion for extension of time [Doc. #1318]

is DENIED AND DISMISSED without prejudice.

       Dated this 5th day of March 2021.




                                                  AUDREY G. FLEISSIG
                                                  UNITED STATES DISTRICT JUDGE




       1
        For a district court to have jurisdiction over a motion to extend the time to file a § 2255
motion, the motion must either be filed concurrently with or after a § 2255 petition or be
construed as the § 2255 petition itself. Ramirez v. United States, 461 F. Supp. 2d 439, 441 (E.D.
Va. 2006). The court is permitted to construe a motion for extension of time as a § 2255 motion
when it contains allegations sufficient to support a claim under § 2255. Id.

                                                 3
